

116 HR 4445 IH: District of Columbia Home Rule Improvement Act
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4445IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. Gosar (for himself, Mr. Meadows, and Mr. Norman) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the District of Columbia Home Rule Act to provide for a uniform 60-day period for Congress
			 to review laws of the District of Columbia before such laws may take
			 effect, to permit Congress to use the authorities and procedures available
			 under such Act for the consideration and enactment of resolutions of
			 disapproval of laws of the District of Columbia to disapprove specific
			 provisions of such laws, to clarify the expedited procedures available
			 under such Act for the consideration of such resolutions of disapproval,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the District of Columbia Home Rule Improvement Act. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
 (1)The District of Columbia was granted limited autonomy in 1973 by Congress, who at the time did not wish to intervene in the day-to-day governance of the city.
 (2)This grant of limited autonomy by Congress may be revoked by Congress at any time. (3)Article 1, section 8, clause 17 of the United States Constitution provides Congress with the exclusive jurisdiction over the District of Columbia.
 (4)This clause was included for specific reasons, notably the fact that the operation of the seat of the Federal Government of the United States, whose laws affect approximately 330 million Americans, should not be impeded by local ordinances, actions, or taxation.
 (5)The Framers of the Constitution had good reason for this concern, having witnessed the reluctance of local authorities to police disorderly conduct by protestors in June of 1783, conduct that forced the adjournment of the Congress and the flight of its members into neighboring States.
 (6)James Madison wrote in Federalist No. 43, The indispensable necessity of compleat authority at the seat of Government carries its own evidence with it. It is a power exercised by every Legislature of the Union, I might say of the world, by virtue of its general supremacy. Without it, not only the public authority might be insulted and its proceedings be interrupted, with impunity; but a dependence of the members of the general Government, on the State comprehending the seat of the Government for protection in the exercise of their duty, might bring on the national councils an imputation of awe or influence, equally dishonorable to the Government, and dissatisfactory to the other members of the confederacy.
 (b)Sense of CongressIt is the sense of Congress that— (1)Congress is the proper, constitutionally mandated sovereign over the District of Columbia and that increasing congressional oversight of the District is a wise course, in particular improving the disapproval mechanisms of the District of Columbia Home Rule Act to ensure that poor municipal ordinances made by the congressionally provided, and congressionally revocable authority provided to District’s municipal government can be expeditiously overturned by Congress;
 (2)the District of Columbia should never become a State; and (3)statehood for the District of Columbia would require a constitutional amendment.
				3.Uniform 60-day Congressional review period for District of Columbia laws
 (a)Establishment of 60-Day periodThe second sentence of section 602(c)(1) of the District of Columbia Home Rule Act (sec. 1–206.02(c)(1), D.C. Official Code) is amended—
 (1)by striking the 30-calendar-day period (excluding Saturdays, Sundays, and holidays, and any day on which neither House is in session because of an adjournment sine die, a recess of more than three days, or an adjournment of more than three days) beginning on the day such act is transmitted and inserting the following: the 60-day period (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress) beginning on the day such act is transmitted; and
 (2)by striking such 30-day period each place it appears and inserting such 60-day period. (b)Elimination of alternative period for acts affecting criminal lawsSection 602(c) of such Act (sec. 1–206.02(c), D.C. Official Code) is amended—
 (1)by striking paragraph (2); and (2)by redesignating paragraph (3) as paragraph (2).
				4.Authorizing use of resolutions of disapproval to disapprove provisions of District of Columbia laws
 (a)AuthorizationThe second sentence of section 602(c)(1) of the District of Columbia Home Rule Act (sec. 1–206.02(c)(1), D.C. Official Code) is amended—
 (1)by striking such act shall take effect and inserting such act and each provision thereof; (2)by striking a joint resolution disapproving such act and inserting a joint resolution disapproving such act or any provision thereof;
 (3)by striking disapproving such an act and inserting disapproving such an act or any provision thereof; and (4)by striking to have repealed such act and inserting to have repealed such act or such provision (as the case may be).
				(b)Conforming amendment relating to application of expedited procedures for consideration of
 resolutionsThe third sentence of section 602(c)(1) of such Act (sec. 1–206.02(c)(1), D.C. Official Code) is amended by striking disapproving such act and inserting disapproving such act or any provision thereof.
 (c)Rule of constructionSection 602(c)(1) of such Act (sec. 1–206.02(c)(1), D.C. Official Code) is amended by adding at the end the following new sentence: The enactment of a resolution disapproving a provision of an act pursuant to this paragraph may not be construed to repeal any of the remaining provisions of the act..
			5.Clarification of expedited procedures applicable to consideration of resolutions of disapproval
 (a)Application of all procedures to all resolutions of disapprovalThe third sentence of section 602(c)(1) of the District of Columbia Home Rule Act (sec. 1–206.02(c)(1), D.C. Official Code) is amended by striking section 604, except subsections (d), (e), and (f) of such section, and inserting section 604.
 (b)Clarification of proceduresSection 604 of such Act (sec. 1–206.04, D.C. Official Code) is amended by striking subsections (c) through (j) and inserting the following:
				
 (c)Referral to CommitteesA resolution with respect to Council action shall be referred to the Committee on Oversight and Reform of the House of Representatives, or the Committee on Homeland Security and Governmental Affairs of the Senate, by the President of the Senate or the Speaker of the House of Representatives, as the case may be.
					(d)Procedures in House of Representatives
 (1)In the House of Representatives, if the committee to which a resolution has been referred has not reported it at the end of twenty calendar days after its introduction, it is in order to move to discharge the committee from further consideration of any other resolution with respect to the same Council action which has been referred to the committee.
 (2)In the House, a motion to discharge may be made only by an individual favoring the resolution, is highly privileged (except that it may not be made after the committee has reported a resolution with respect to the same action), and debate thereon shall be limited to not more than one hour, to be divided equally between those favoring and those opposing the resolution. An amendment to the motion is not in order, and it is not in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
 (3)In the House, if the motion to discharge is agreed to or disagreed to, the motion may not be renewed, nor may another motion to discharge the committee be made with respect to any other resolution with respect to the same action.
 (4)In the House, when the committee has reported, or has been discharged from further consideration of, a resolution, it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the resolution. The motion is highly privileged and is not debatable. An amendment to the motion is not in order, and it is not in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
 (5)In the House, debate on the resolution shall be limited to not more than ten hours, which shall be divided equally between those favoring and those opposing the resolution. A motion further to limit debate is not debatable. An amendment to, or motion to recommit, the resolution is not in order, and it is not in order to move to reconsider the vote by which the resolution is agreed to or disagreed to.
 (6)In the House, motions to postpone made with respect to the discharge from committee or the consideration of a resolution, and motions to proceed to the consideration of other business, shall be decided without debate.
 (7)In the House, appeals from the decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to a resolution shall be decided without debate.
						(e)Procedures in Senate
 (1)In the Senate, if the committee to which is referred a resolution described in subsection (b) has not reported such joint resolution (or an identical joint resolution) at the end of 20 calendar days after its introduction, such committee may be discharged from further consideration of such joint resolution upon a written demand by any Member of the Senate, and such joint resolution shall be placed on the calendar.
						(2)
 (A)In the Senate, when the committee to which a resolution is referred has reported, or when a committee is discharged (under paragraph (1)) from further consideration of a resolution described in subsection (b), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the resolution, and all points of order against the resolution (and against consideration of the resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the resolution shall remain the unfinished business of the Senate until disposed of.
 (B)In the Senate, debate on the resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the resolution. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the resolution is not in order.
 (C)In the Senate, immediately following the conclusion of the debate on a resolution described in subsection (b), and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, the vote on final passage of the resolution shall occur.
 (D)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a resolution described in subsection (a) shall be decided without debate.
 (3)In the Senate the procedure specified in paragraph (1) or (2) shall not apply to the consideration of a resolution after the expiration of the 60 session days beginning with the date of the introduction of the joint resolution.
 (f)Coordination between HousesIf, before the passage by one House of a resolution of that House described in subsection (b), that House receives from the other House a resolution described in subsection (b), then the following procedures shall apply:
 (1)The resolution of the other House shall not be referred to a committee. (2)Any Member of that House may at any time offer a motion to proceed to the consideration of the resolution of the other House, and such motion shall be considered in accordance with paragraph (4) of subsection (d) (in the case of a motion in the House) or in accordance with paragraph (2) of subsection (e) (in the case of a motion in the Senate).
 (3)With respect to a resolution described in subsection (a) of the House receiving the resolution— (A)the procedure in that House shall be the same as if no resolution had been received from the other House; but
 (B)the vote on final passage shall be on the resolution of the other House.. 6.Effective dateThis Act and the amendments made by this Act shall apply with respect to acts of the District of Columbia which are transmitted to Congress by the Council of the District of Columbia under section 602(c) of the District of Columbia Home Rule Act on or after the date of the enactment of this Act.
		